In a matrimonial action in which the wife *737was granted a divorce, the husband appeals from an order of the Supreme Court, Nassau County, entered November 8, 1978, which, after a hearing, denied his cross motion for a downward modification of alimony payments and granted the wife’s motion to (1) find him to be in arrears on alimony and child support payments, (2) direct him to post a bond guaranteeing support payments, and (3) award her counsel fees. Order modified, on the law, by substituting "$5,000” for "$15,000” in the fifth decretal paragraph thereof. As so modified, order affirmed, with $50 costs and disbursements to the wife. In our view the sum the husband was ordered to post as security (a bond of $15,000) was excessive to the extent indicated herein. Regarding the husband’s contention that a counsel fee should not have been awarded, we find that even if it could not be sustained on behalf of defendant in her individual capacity, it is justified because child support is also involved in this proceeding. As to the husband’s request for downward modification of alimony payments, the evidence does not show such change of circumstances as would warrant any relief. Hopkins, J. P., Titone, O’Connor and Margett, JJ., concur.